      Case 5:20-cv-05287-VKD Document 1 Filed 07/31/20 Page 1 of 6




 1 Bing Zhang Ryan (Bar No.: 228641)
   ZHANG LAW GROUP
 2 16 Southwood Drive
   Orinda, CA 94563
 3 Telephone: (925) 257-3097
   Email: bzhanglaw@gmail.com
 4
   Attorney for Plaintiff
 5

 6

 7                          UNITED STATES DISTRICT COURT

 8                       NORTHERN DISTRICT OF CALIFORNIA

 9
   POWERLAND TECHNOLOGY INC., a               )   Civil Case No.: ______________
10 Chinese corporation,                       )
                                              )
11       Plaintiff,                           )   COMPLAINT
                                              )
12       v.                                   )

13 BYTON NORTH AMERICA
   CORPORATION, a Delaware corporation, and
14 DOES 1 through 10, inclusive,

15       Defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT
       Case 5:20-cv-05287-VKD Document 1 Filed 07/31/20 Page 2 of 6




 1                                      I.          INTRODUCTION

 2          1.      This action arises from Byton North America Corporation’s (“Byton” or

 3 “Defendant”) failure to pay for the products and services provided by Powerland Technology

 4 Inc. (“Powerland” or “Plaintiff”) from late 2018 to October 2019.

 5          2.      Although Defendant admitted on numerous occasions that they received the

 6 products and services provided by Plaintiff, it refused to pay for the amount of $616,412.00

 7 despite Plaintiff’s repeated efforts in collecting this amount from Defendant.

 8                               II.     JURISDICTION AND VENUE

 9          3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(d). The

10 requirement of minimal diversity is met as the amount in controversy exceeds the amount of

11 $75,000, exclusive of interest and costs, and the dispute is between citizens of a state and a

12 citizen of a foreign state. See 28 U.S.C. § 1332(d)(2).

13          4.      This Court has personal jurisdiction over Defendant in that Defendant, a Delaware

14 corporation, is registered to conduct business as a foreign corporation in the state of California

15 and has its principal place of business in Santa Clara, California. Defendant also engaged in the

16 misconduct alleged herein in Santa Clara, California.

17          5.      Venue for this action is proper in this District pursuant to 28 U.S.C. §1391(b) in

18 that Defendant’s principal place of business is located in this judicial district and Defendant

19 regularly conducts business in this district. The causes of action also arose, at least in part, in

20 this district.

21                                           III.   THE PARTIES

22          6.      Plaintiff is a corporation registered in the People’s Republic of China (“China”) in

23 2009. It maintains its principal office in Nanjing, China. It designs and manufactures high-end

24 power electronic products featuring high efficiency, high reliability, super long life, and high

25 power density. It provides green power products and related services to customers around the

26 world. The Chinese name of Plaintiff is “南京博兰得电子科技有限公司”.

27

28
       Case 5:20-cv-05287-VKD Document 1 Filed 07/31/20 Page 3 of 6




 1          7.      Defendant is a corporation registered in the State of Delaware on November 21,

 2 2016 and registered in the State of California as a foreign corporation on November 28, 2016.

 3 Its headquarters are located in Santa Clara, California.

 4                              IV.    SUBSTANTIVE ALLEGATIONS

 5      A. Defendant Received the Products and Services Provided by Plaintiff from Late 2018
           to October 2019
 6
            8.      Defendant is an electric car startup. It designs and manufactures electric cars with
 7
     advanced technologies.
 8
            9.      On December 13, 2018, Defendant issued a purpose order (#13841) to Plaintiff
 9
     relating to products and services described as “11kw OBC Development” for the amount of
10
     $519,340 (“PO 13841”). A true and correct copy of the purchase order # 13841 is attached
11
     hereto as Exhibit 1.
12
            10.     On February 8, 2019, Defendant issued a purpose order (#14270) to Plaintiff,
13
     relating to products and services described as “DCDC ED&T” for the amount of $800,300. A
14
     true and correct copy of the purchase order # 14270 is attached hereto as Exhibit 2.
15
            11.     In April 2019, Defendant requested that Plaintiff made modifications relating to
16
     the ED&T project.        On April 23, 2019, Plaintiff replied that the estimated cost of the
17
     modifications as requested by Plaintiff would be $160,000.00. On the same date, Thomas
18
     Riedell, an engineer of Defendant, replied to Plaintiff via an email, confirming the cost estimate
19
     and demanding Plaintiff to work on the modifications as soon as possible. A true and correct
20
     copy of the relevant emails are attached hereto as Exhibit 3.
21
            12.     Plaintiff worked on the modifications of the ED&T project and incurred $160,000
22
     under the instruction of Defendant.
23
        B. Defendant Failed to Make a Payment for the Amount of $616,412.00 Upon Repeated
24
           Demands from Plaintiff
25
            13.     By December 2019, Defendant still owed Plaintiff $616,412.00 for the products
26
     and services already provided by Plaintiff.
27

28
       Case 5:20-cv-05287-VKD Document 1 Filed 07/31/20 Page 4 of 6




 1          14.     Plaintiff made numerous requests for the payment of $616,412.00 from December

 2 2019 to June 2020. Although Defendant admitted that it received the relevant products and

 3 services, it refused to make any payment.

 4          15.     On July 16, 2020, Plaintiff sent a demand letter to Defendant, again requesting for

 5 an immediate payment of $616,412.00. A true and correct copy of the demand letter is attached

 6 hereto as Exhibit 4. In the demand letter, Plaintiff informed Defendant that if Defendant failed

 7 to make the payment by July 23, 2020, Plaintiff would file a civil lawsuit in an appropriate venue

 8 against Defendant.

 9          16.     As of the date of this filing, Defendant has not replied to Plaintiff’s July 16, 2020

10 demand letter and has not made any payment to Plaintiff.

11                                 V.      FIRST CLAIM FOR RELIEF

12                                           Breach of Contract

13          17.     Plaintiff repeats all previous allegations as if set forth in full herein.

14          18.     The parties entered into valid contracts (i.e. purchase order # 13841 and purchase

15 order # 14279) concerning the products and services ordered by Defendant. Plaintiff delivered

16 the products and services pursuant to the purchase orders. Defendant does not dispute the

17 amount owed to Plaintiff or whether it has received the products and services from Plaintiff.

18          19.     Defendant materially breached the contract by failing to make the payment of

19 $616,412.00 regarding the products and services provided by Plaintiff.

20          20.     Defendant’s breach caused a loss to Plaintiff.

21                                   VI.     SECOND CLAIM FOR RELIEF

22                     Breach of the Implied Covenant of Good Faith and Fair Dealing

23          21.     Plaintiff repeats all previous allegations as if set forth in full herein.

24          22.     It is implied in every contract that the parties to a contract will deal with each

25 other honestly, fairly, and in good faith, so as not to destroy the right of the other party to receive

26 the benefits of the contract and to reinforce the express covenants or promises of the contract.

27 Good faith means honesty in fact and the observance of reasonable commercial standards of fair

28 dealing in the trade.
       Case 5:20-cv-05287-VKD Document 1 Filed 07/31/20 Page 5 of 6




 1          23.    By entering into the two contracts with Plaintiff, Defendant is subject to the

 2 implied covenant of good faith and fair dealing. Thus, in carrying out its obligations under the

 3 contract with Plaintiff, Defendant must act in good faith and deal fairly with Plaintiff.

 4          24.    Defendant breached its obligations to Plaintiff under the contracts by failing to

 5 make any payment upon numerous requests by Plaintiff.

 6          25.    Defendant has refused to pay for the products and services without reasonable

 7 justification. As a result of Defendant’s breach, Plaintiff has suffered damages.

 8                               VII.    THIRD CLAIM FOR RELIEF

 9                                          Unjust Enrichment

10                                       (Against All Defendants)

11          26.    Plaintiff repeats all previous allegations as if set forth in full herein.

12          27.    Defendant has received a benefit of the products and services provided by

13 Plaintiff. Defendants' retention of the products and services without payment would be unjust to

14 Plaintiff.

15          28.    Plaintiff expected remuneration from Defendant at the time Plaintiff delivered the

16 products and services to Defendant.

17          29.    However, Defendant has refused to pay for the products and services without

18 reasonable justification. As a result of Defendant’s breach, Plaintiff has suffered damages.

19                                   VIII. PRAYER FOR RELIEF

20          WHEREFORE, Plaintiff prays for judgment as follows:

21          A.     Directing Defendant to pay Plaintiff for the amount of $616,412.00 for the
22 products and services provided by Plaintiff, plus any interest as accrued;

23          B.     Awarding Plaintiff the costs of this action, including a reasonable allowance for
24 the fees and expenses of Plaintiff’s attorneys and experts; and

25          C.     Granting such other or further relief as the Court may deem just and proper.
26

27

28
      Case 5:20-cv-05287-VKD Document 1 Filed 07/31/20 Page 6 of 6




 1

 2 DATED: July 31, 2020                 ZHANG LAW GROUP

 3

 4
                                                      /s/ Bing Zhang Ryan
 5                                      Bing Zhang Ryan (Bar No.: 228641)
                                        16 Southwood Drive
 6                                      Orinda, CA 94563
                                        Telephone: (925) 257-3097
 7
                                        Email: bzhanglaw@gmail.com
 8
                                        Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
